DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 386(c) is acknowledged. 

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,11,12,16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goyal et al. (US # 6,751,473).
As to claims 1,11, and 16, Goyal et al. teaches a display/electronic/mobile device/terminal (Figs. 11-13, communication terminal “1” with LCD screen “50”), comprising a device/terminal main body (Figs. 11-13, base console “4”), a display component (Figs. 11-13, 
wherein the device/terminal main body comprises the display component (e.g. Fig. 11), the device/terminal main body is provided with a receiving groove (Figs. 12 and 13, unnumbered groove associated with opening “49” where the camera console “2” and linkages “16a” and “16b” are housed), and the receiving groove receives the separable camera component (Fig. 12); and
wherein the separable camera component is in communication with the device/terminal main body (Fig. 13, flexible ribbon cable “18”; col. 7, lines 16-29), and the separable camera component is moveable out of the receiving groove to be separated from the device/terminal main body (col. 8, lines 21-25).
As to claims 2,12, and 17, Goyal et al. teaches the display/electronic/mobile device/terminal according to claims 1,11, and 16, wherein the separable camera component is wirelessly connected to the device/terminal main body through a wireless module (col. 7, lines 32-35).
As to claims 3,12, and 17, Goyal et al. teaches the display/electronic/mobile device/terminal according to claims 1,11, and 16, wherein the separable camera component is wiredly connected to the device/terminal main body through a wired connection component (Fig. 13, linkages “16a/b” and flexible ribbon cable “18”; col. 7, lines 29-32).




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 4,5,13,14,18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US # 6,751,473) in view of Huang (US # 11,099,357).
As to claims 4,13, and 18, Goyal et al. teaches the display/electronic/mobile device/terminal according to claims 3,12, and 17, wherein the device/terminal main body comprises a housing (Figs. 11-13, housing associated with base console “4”);
the receiving groove is disposed on the housing (Fig. 12), and the receiving groove receives the wired connection component and the separable camera component (Fig. 12); and
the separable camera component is configured to extend from or be received in the receiving groove through the wired connection component (Figs. 12 and 13), and is configured to be moved and/or rotated in a movable region of the wired connection component (col. 6, line 61 {The movable region is a region outside of the groove/opening “49” where the camera/video console “2/3” can be moved via hinges “17.”).
The claim differs from Goyal et al. in that it requires that the device/terminal main body include a system motherboard disposed in the housing, that the separable camera component is electrically connected to the system motherboard through the wired connection component, that and the system motherboard is electrically connected to the display component. However, in the same field of endeavor, Huang discloses a mobile device (Fig. 1, electronic device “200”) including a display located on the device body (Fig. 1, display screen “10”) and a camera (Fig. 2, lens module “10”) that is extendable and retractable relative to the device body (col. 2, lines 34-37). The camera includes a connection component comprising a signal line (Fig. 6, signal line “82”) that is connected to a CPU in  the device body (e.g., Fig. 7, control module “60”; col. 3, line 35; col. 4, lines 11-14). Huang also discloses that the CPU is connected to the display (e.g., Fig. 7). In light of the teaching of Huang, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to connect Goyal’s camera/video console to a CPU in the base console via the flexible ribbon cable and to connect the LCD screen to that CPU as disclosed by Huang, because this would allow the primary control circuit to reach both the camera and the LCD screen to facilitate its operations, thereby ensuring central control of both components. 
Still, the combination of Goyal et al. and Huang fails to specifically disclose a system motherboard disposed in the housing of the device/terminal main body. However, the Examiner takes official notice to the idea of positioning a CPU of a mobile device on the device’s motherboard as well known in the art. One of ordinary skill in the art would have been motivated to position the CPU of Goyal et al., as modified by Huang, on a motherboard because this would 
As to claims 5,14, and 19, Goyal et al., as modified by Huang, teaches the display/electronic/mobile device/terminal according to claims 4,13, and 18, wherein the separable camera component is configured to change a position and/or a photographing angle in the movable region of the wired connection component by moving and/or twisting of the wired connection component (see Goyal et al., col. 6, line 61 – col. 7, line 7).

2.	Claims 6,7,10,15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US # 6,751,473) in view of Huang (US # 11,099,357) and further in view of Gopalakrishna et al. (US 2021/0136284).
As to claims 6,15, and 20, Goyal et al., as modified by Huang, teaches the display/electronic/mobile device/terminal according to claim 4, wherein the wired connection component comprises a connecting wire (see Goyal et al., Fig. 13, flexible ribbon cable “18”) and a flexible support (see Goyal et al., Fig. 13, linkage “16a” or “16b”), and one end of the connecting wire is electrically connected to the separable camera component (see Goyal et al., Fig. 13); and
the flexible support wraps the connecting wire (see Goyal et al., col. 7, lines 29-32), or the connecting wire is attached on a surface of the flexible support.
The claim differs from Goyal et al. in that the other end of the connecting wire is electrically connected to the system motherboard. However, in the same field of endeavor, Gopalakrishna et al. discloses a mobile device (Fig. 1, mobile device “100”) comprising an extendable/retractable camera (Figs. 11A and 11B, camera module “105”) connected to a 
As to claim 7, Goyal et al., as modified by Huang and Gopalakrishna et al., teaches the display device according to claim 6, wherein the flexible support is a flexible sliding tube (see Goyal et al., Fig. 13, sliding links “30-32”; col. 7, lines 29-32), the connecting wire is wrapped in the flexible sliding tube (see Goyal et al., col. 7, lines 29-32), the separable camera component is configured to extend from or be received in the receiving groove by stretching the flexible sliding tube (see Goyal et al., col. 6, lines 29-46), and is configured to change a position and/or a photographing angle by bending and/or twisting of the flexible sliding tube (see Goyal et al., col. 6, line 61 – col. 7, line 7).
The combination of Goyal et al., Huang, and Gopalakrishna et al., detailed above in claim forms the basis for the rejection of claim 10 below.
As to claim 10, Goyal et al., as modified by Huang and Gopalakrishna et al., teaches the display device according to claim 4, wherein the receiving groove comprises a first receiving portion receiving the separable camera component (see Goyal et al., Fig. 12; {The first receiving portion is the lower part of the groove in which the camera/video console is received.}) and a {The second receiving portion is the upper part of the groove in which the linkages and ribbon cable is received.}), the second receiving portion is disposed between the first receiving portion and the system motherboard (see Gopalakrishna et al., Figs. 11A and 11B), the first receiving portion and the second receiving portion are communicated with each other (see Goyal et al., Fig. 12), and the wired connection component is configured to extend from or be received in the receiving groove through the first receiving portion (see Goyal et al., Figs. 12 and 13; {The linkages and ribbon cable pass through the “first receiving groove” to extend outside the base console.}).

3.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US # 6,751,473) in view of Huang (US # 11,099,357) in view of Gopalakrishna et al. (US 2021/0136284) and further in view of Dilaura (US # 10,579,108).
As to claim 8, Goyal et al., as modified by Huang and Gopalakrishna et al., teaches the display device according to claim 7. The claim differs from Goyal et al., as modified by Huang and Gopalakrishna et al., in that it requires that a stretch length of the flexible sliding tube is less than or equal to a length of the connecting wire.
In the same field of endeavor, Dilaura discloses a smartphone (Fig. 19, electronic device “200”) having a camera (Fig. 19, camera unit “220”) that is extendable and retractable (Figs. 19 and 22) via a telescoping rod (Fig. 19, telescoping rod “210”). A wire extends from a terminal end of the rod to an internal smartphone component (Fig. 25, unnumbered wire between end “214” and port “232”). In light of the teaching of Dilaura, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant 
As to claim 9, Goyal et al., as modified by Huang and Gopalakrishna et al., teaches the display device according to claim 6. The claim differs from Goyal et al., as modified by Huang and Gopalakrishna et al., in that it requires that the wired connection component further comprises a rotating mechanism, that the flexible support is connected to the separable camera component through the rotating mechanism, and that the separable camera component is configured to in-situ rotate through the rotating mechanism.
Dilaura further discloses that an end of the telescoping rod includes a swivel joint (Fig. 21, swivel joint “216”) allowing the camera to rotate when extended from the smartphone (col. 10, lines 49-56). In light of the teaching of Dilaura, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a swivel component with the hinge closer to the camera/video console of Goyal et al., because this would increase the number of photographing and display angles of the console available to the user, thereby increasing the device’s versatility and desirability.

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Chenn (US 2017/0034319), Chien et al. (US 2013/0044257), Tseng (US 2016/0337492), Yang et al. (US 2017/0244903), Zheng (US 2016/0316046), and Thakur (US 2015/0281525) each discloses an example of a mobile phone or terminal having a camera that is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/26/2022